DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi (US Pub. 2019/0387524, Provisional Application No. 62/695,662) in view of Patil (US Pub. 2020/0137550, Provisional Application No. 62/752,282).
Regarding claims 1 and 19, Asterjadhi discloses an apparatus of a multi-link access point (AP) device comprising multiple APs, the multi-link AP device configured for multi-link communication on a plurality of channels (par.083 “the AP 105 may communicate with one subset of the STAs 115 over a first frequency band and with another subset of the STAs 115 over another frequency band”), 
wherein for each channel of the plurality of channels, at least one of the APs of the multi-link AP device is configured for communication on the channel (par.084 “the STA 115 may be communication with the AP 105 or a different AP 105 over anther frequency band”), 
wherein the multi-link AP device comprises: memory; and processing circuitry, wherein the processing circuitry (par.0172, 0190) is configured to: 

wherein the processing circuitry is configured to encode the signaling to include: 
a reduced neighbor report (RNR) element that identifies the APs of the multi-link AP device (par.071 “a reduced neighbor report IE may contain fewer fields than a neighbor report IE, and may include a collocated AP filed”), and 
a multiple AP element configurable to include: 
common information for the APs of the multi-link AP device (par.094 “Neighbor Report IE may assume that content of common operating parameters for the first frequency band also applies to communication over the second frequency bands”).
Asterjadhi discloses each subelement may be associated with a frequency band and may carry operating parameters for communication over the frequency band along with an indication of the frequency band (par.071, par.092).  However, Asterjadhi lacks of expression common information per-AP sub-elements that include per-AP information related to the APs of the multi-link AP device.
Patil discloses common information per-AP sub-elements that include per-AP information related to the APs of the multi-link AP device (par.008).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Asterjadhi with the above teaching of Patil in order to provide a 
Regarding claim 2, the modified Asterjadhi discloses the per-AP information is related to policies of the APs of the multi-link AP device, wherein the policies (Asterjadhi par.095 “inheritance rules”, par.0104 “an increasing or decreasing order rule”) are related to one or more of: 
initiation of a multi-link association with the multi-link AP by a multi-link station (STA) device that discovers the multi-link AP device (Asterjadhi par.069 “for the first type of frequency band, a STA may begin the association process with an AP by first sending a probe request”, par.0101), 
exchange of management frames and power save negotiation frames between the multi-link STA device and the multi-link AP device (par.085 “exchange frames with the AP 105”, par.089-090), and  
Attorney Docket No. 1884.A20US161 Client Ref. No. AC8581-USinterfaces (Asterjadhi par.008) for data exchange between the multi-link STA device and the multi-link AP device (Asterjadhi par.089-090).  
Regarding claim 3, the modified Asterjadhi discloses the per-AP information is related to policies of the APs of the multi-link AP device, the policies related to one or more of: 
reception of traffic indication map (TIM) information (Patil par.041) or target wake time (TWTT) information by a multi-link station (STA) device that discovers the multi- link AP device (Asterjadhi par.090 “Target Wake Time information”), and 
reception of broadcast traffic or multi-cast traffic by the multi-link STA device (Asterjadhi par.076 “broadcast the management frame”).  

Regarding claim 5, the modified Asterjadhi discloses the processing circuitry further configured to: encode the RNR element to indicate whether the APs are part of the multi- link AP device (Asterjadhi par.071, par.073 “operating parameters for one or more particular frequency bands”).  
Regarding claim 6, the modified Asterjadhi discloses encode each of the per-AP sub-elements to indicate whether inheritance of information in the per-AP sub-elements is to be used in the multi-link discovery (Asterjadhi par.095 “abbreviates common operating parameters according to a set of inheritance rules”).
Regarding claim 7, the modified Asterjadhi discloses encode the per-AP sub-elements to include one or more enhanced distributed channel access (EDCA) parameters (Asterjadhi par.090).  
Regarding claim 8, the modified Asterjadhi discloses encode the common information to include a medium access control (MAC) service access point (SAP) address of the multi-link AP device (Patil par.091 “MAC address of each BSSID in the multiple BSSID set”).  

Regarding claim 10, the modified Asterjadhi discloses encode the RNR element to include: 
for each of the channels of the plurality of channels: a neighbor AP information field that includes an operating class of the channel (Patel par.051 “channel configuration such as operating class”) and a channel number (Patil par.074 “a channel number”), and for each of the neighbor AP information fields (Patil par.063), 
for each of the APs operating on the channel corresponding to the neighbor AP information field: a target beacon transmission time (TBTT) information field that includes a TBTT offset of the AP (Patil par.074, 046 “TBTT offset”).  
Regarding claim 11, the modified Asterjadhi discloses encode each of the TBTT information fields to indicate:  Attorney Docket No. 1884.A20US163 Client Ref. No. AC8581-USwhether the AP corresponding to the TBTT information field is part of the multi-link AP device, and a corresponding AP ID (Patil par.074).  
Regarding claims 12 and 20, the modified Asterjadhi discloses the frame is a beacon frame or a probe response frame (Patil par.013).  
Regarding claim 14, the modified Asterjadhi discloses the channels are included in a first frequency band in a 2.4 giga-Hertz (GHz) range, in a second frequency band in a 5 GHz range, or in a third frequency band in a 6 GHz range, and at least two of the channels are in different frequency bands (Asterjadhi par.005, 069).  
Regarding claim 15, the modified Asterjadhi discloses the processing circuitry includes a baseband processor to encode the frame (Asterjadhi par. 082 “baseband 
Regarding claim 16, the modified Asterjadhi discloses everything as claim 1 above.  More specifically, the modified Asterjadhi discloses a non-transitory computer-readable storage medium that stores instructions for execution of operations by processing circuitry of a multi-link station (STA) device comprising multiple STAs (Asterjadhi par.0163-0168, 0189).
Regarding claim 17, the modified Asterjadhi discloses if a corresponding per-AP sub-element for one of the APs of the multi-link AP device does not include one or more operating parameters, determine values for the one or more operating parameters based on an inheritance of previous values of the one or more operating parameters (Asterjadhi par.075, 095).  
Regarding claim 18, the modified Asterjadhi discloses determine one or more operating parameters of one of the APs of the multi- link AP device based on an inheritance indicator included in the per-AP sub-element corresponding to the AP (Asterjadhi par.075), wherein the operations further configure the processing circuitry to: if the inheritance indicator indicates that an inheritance is to be used, determine values of the one or more operating parameters based on previous values of the one or more operating parameters; and if the inheritance indicator indicates that the inheritance is not to be used, determine values of the one or more operating parameters based on values included in the per-AP sub-element (Asterjadhi par.075, 095).  

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building

Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642